ORDER

This matter, having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action and request for interim suspension pursuant to Maryland Rule 16 — 773(d), with attached certified copy of an opinion of the District of Columbia Court of Appeals dated July 11, 2013, suspending Respondent, Stephanie Yvonne Bradley aka Stephanie Y. Bradley, from the practice of law in the District of Columbia; and it appearing that Stephanie Yvonne Bradley aka Stephanie Y. Bradley, is also a member of the Bar of this Court; it is this 20th day of September, 2013,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that Respondent, Stephanie Yvonne Bradley aka Stephanie Y. Bradley, be, and she is hereby suspended, effective immediately, from the further practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16 — 773(d); and it is further
ORDERED that the Clerk of this Court shall strike the name Stephanie Yvonne Bradley aka Stephanie Y. Bradley, from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.